Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This is the initial Office Action based on the application number 17/547454, filed 12/10/2021.   Claims 1-11 was originally filed, which have been considered below.  Claims 1, 10, and 11 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim 11 is rejected because the claimed invention is directed to non-statutory subject matter.  Claim 11 recites an information processing device comprising a control device.   While the Specification includes the control device 63 in fig. 1, Claim 11 does not specify any particular component of the control device.   In other words, the components of the instant invention may be implemented in hardware, software or a combination of hardware and software. Thus, the control device recited in Claim 11 may be interpreted as software.

		Accordingly, Claim 11 in its entirety encompasses software per se.  That is,  the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC §101.  Also, the claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter.  As such, it fails to fall within a statutory category of 35 USC §101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fujibayashi: U.S. Patent Application Pub. No. 2013/0093709.
Fujibayashi expressly teaches:
Claim 1. A non-transitory computer-readable medium storing a software switch program for: 
causing a display section to display a touch switch including a knob that is in a state in which the knob selects, of a first choice and a second choice that are in an exclusive relation, the first choice and a guide showing a moving path of the knob from the first choice to the second choice and including a first moving path extending along a first direction and a second moving path extending along a second direction different from the first direction (figs. 3-4; [0043]-[0045][0049]-[0051]: displaying a knob and a slide bar that selects a first choice of horizontal moving path and a second choice of vertical moving path); and 
when receiving first touch input operation for sliding one of the knob and the guide with respect to another along the first moving path and second touch input operation for sliding the one of the knob and the guide along the second moving path, switching the state to a state in which the knob selects the second choice (figs. 5-6; [0051]-[0059]: in response to a first touch operation along the horizontal moving path and a second touch operation along the vertical moving path, switching from a first status of horizontal direction to a second status of vertical direction, as shown in fig. 6).  
Claim 2. The non-transitory computer-readable medium according to claim 1, wherein a terminal end of the first moving path and a start end of the second moving path are separated (fig. 4: separating an ending of the first moving path from a starting of the second moving path).  
Claim 3. The non-transitory computer-readable medium according to claim 1, wherein a terminal end of the first moving path and a start end of the second moving path are connected (fig. 4: connecting an ending of the first moving path with a starting of the second moving path).  
Claim 4. The non-transitory computer-readable medium according to claim 3, wherein, when a touch on the knob is released before the knob reaches the second choice, the knob moves to the first choice (fig. 4: moving the knob horizontally as releasing a drag operation at a point).  
Claim 5. The non-transitory computer-readable medium according to claim 3, wherein an angle formed by the first moving path and the second moving path is 90 or less (fig. 4: an angle by a first drag operation for a first moving path and a second touch operation is 90 degree).  
Claim 6. The non-transitory computer-readable medium according to claim 1, wherein the software switch program displays, on the display section, a touch switch including a guide having a shape different from a shape of the guide of the touch switch displayed last time (fig. 7; [0076]-[0078]: displaying different shape of knob based on the proportional ratio of vertical moving distance and moving distance of knob).  
Claim 7. The non-transitory computer-readable medium according to claim 1, wherein35 the guide further includes a third moving path extending along a direction different from the second direction, and when receiving third touch input operation for sliding one of the knob and the guide along the third moving path after the second touch input operation, the software switch program switches the state to a state in which the knob selects the second choice ([0059]-[0061]: when the touch position is changed in the downward direction in the second operation, knob moves in the leftward or rightward direction).  
Claim 8. The non-transitory computer-readable medium according to claim 7, wherein the software switch program changes, according to an operation corresponding to the touch switch, a number of moving paths included in the guide ([0059]-[0061]: changing a number of moving paths based on touch inputs).  
Claims 10 and 11:
The subject matter recited in each of Claims 10 and 11 corresponds to the subject matter recited in Claim 1.  Thus Fujibayashi discloses every limitation of Claims 10 and 11, as indicated in the above rejections for Claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujibayashi, in view of Nakamura: U.S. Patent Application Pub. No. 2012/0057725.As indicated in the above rejection, Fujibayashi discloses every limitation of claim 1.   
Fujibayashi does not explicitly disclose:
changes a color of the guide when the knob passes.
Nakamura, however, further teaches:
changes a color of the guide when the knob passes (fig. 7: changing the color of slide bar as knob is passing).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Fujibayashi, to include: changes a color of the guide when the knob passes, for the purpose of providing Fujibayashi with the benefit of the display of information about user’s selected subject in an easy-to-notice manner, as taught in Nakamura.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177